NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Pub. No. 2005/0071708 to Bartfai et al. (hereinafter “Bartfai”) in view of “DS8000 Copy Services” by IBM (hereinafter “IBM”), and further in view of U.S. Patent Pub. No. 2011/0251999 to Takahashi et al. (hereinafter “Takahashi”).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Bartfai discloses:
1. A method for Global Mirror consistency group formation among a chain of nodes, comprising:
sending, from a master node within the chain, a command down the chain of nodes to form a consistency group (para. 40 and Fig. 5, steps 120-124), the command causing the chain of nodes to: 
at the master node, set a first change recording bitmap (CRB), the first CRB containing at least a first set of host writes from a host system, to an out of synch (OOS) bitmap (paras. 32, 37, 43, 48, 50 – bits of CR bitmap set into drained  OOS bitmap); 
create a consistent point of data across the chain using the OOS bitmap from the master node (para. 43 and Fig. 5 - tracks from OOS bitmap copied to remote storage controller);  
drain, at subsequent non-master nodes in the chain, the consistent point of data embodied in the OOS bitmap to form the consistency group (paras. 48, 50 – OOS bitmap has been drained by remote storage controller);
during the draining, record, at the master node, a second set of host writes to a second CRB (paras. 40-41 – create new CR bitmap); 
in response to determining the consistency group has been formed, send, from the master node, a second command down the chain of nodes to reform the consistency group, wherein the second CRB is set to the OOS bitmap (paras. 32, 37, 43, 48, 50 – repeat of initial process).

Bartfai does not disclose expressly the chain including at least 3 nodes and a Global Mirror relationship between each node in the chain.

IBM teaches a chain including at least 3 nodes and a Global Mirror relationship between each node in the chain (“1.2.5 IBM Multiple Target Peer-to-Peer Remote Copy,” pp. 6-7).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Bartfai by including at least 3 nodes in a Global Mirror relationship, as taught by IBM.  A person of ordinary skill in the art would have been motivated to do so in order to provide additional data protection, increased capability and flexibility, as discussed by IBM (“1.2.5 IBM Multiple Target Peer-to-Peer Remote Copy,” pp. 6-7).

Bartfai further does not disclose expressly a chain of nodes in a cascaded Global Mirror configuration.

Takahashi teaches an asynchronous remote copy arrangement in a multihop mode between a chain of three storage apparatuses, which is equivalent to a cascaded Global Mirror configuration (paras. 19, 25 and Fig. 5).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement a chain of nodes in a multihop asynchronous remote copy configuration, or cascaded Global Mirror, as taught by Takahashi.  A person of ordinary skill in the art would have been motivated to do so in order to maintain a plurality of backups for disaster recovery.  By implementing three storage apparatuses in a cascaded Global MIrror, disaster recovery is enhanced.

	Modified Bartfai discloses:
2. The method of claim 1, wherein creating the consistent point of data is achieved by a data freeze process (para. 44 – further update queued or failed).

3. The method of claim 2, wherein draining the data embodied in the OOS bitmap includes updating, at each subsequent non-master node of the chain, a local OOS bitmap (para 45 – FlashCopy operation from remote storage indicates copying from OOS bitmap on remote storage).

4. The method of claim 3, wherein updating the local OOS bitmap includes designating a subsequent node in the chain (paras. 35, 45 and Fig. 3).

5. The method of claim 4, wherein the command further causes the chain of nodes to:
determine the master node has failed (para. 53 and Fig. 11, step 510);
in response to the determination, direct the host system to send subsequent sets of host writes to a non-master recovery node within the chain (para. 58 and Fig. 11, step 526); and
perform a Global Mirror recovery operation using the non-master recovery node (paras. 56-61 and Fig. 11).

6. The method of claim 5, wherein the chain of nodes includes at least one branch (Fig. 1 – e.g., three branches).

7. The method of claim 6, wherein the method is executed using DS8000 Copy Services code (IBM - “Introduction,” pp. 3-7).

	Claims 8-14 are a system for performing the identical method as recited in claims 1-7, and are rejected under the same rationale.

	Claims 15-20 are a computer program product for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113